

THIRD AMENDED AND RESTATED
 
ROSS STORES, INC.
 
NONQUALIFIED DEFERRED COMPENSATION PLAN
 
    THIS THIRD AMENDED AND RESTATED ROSS STORES, INC. NONQUALIFIED DEFERRED
COMPENSATION PLAN (the “Plan”) amends and restates the Ross Stores, Inc.
Nonqualified Deferred Compensation Plan, adopted January 1, 1994, and last
amended and restated January 1, 1996, by Ross Stores, Inc., a Delaware
corporation (“Ross”). The purpose of the Plan is to provide deferred
compensation for a select group of management or highly compensated employees of
Ross and its subsidiaries. The primary purpose of this restatement is to modify
the Plan to comply with section 409A of the Code. This Plan as restated is
effective December 31, 2008. Under applicable guidance, no retroactive amendment
to January 1, 2005, the effective date of section 409A of the Code and the
commencement of the good faith compliance period, is required.
 
ARTICLE I
 
DEFINITIONS
 
    The following definitions shall govern the Plan:
 
1.1 “Additional Contribution” means a discretionary contribution by the Employer
on behalf of a Participant pursuant to Section 3.6.
 
1.2 “Annual Bonus” or “Bonus” means any performance-based compensation, that
meets the requirements of Treasury Regulation section 1.409A-1(e), earned by a
Participant under the Employer’s annual cash bonus plan, the amount of or
entitlement to which is contingent on the satisfaction of preestablished
organizational or individual performance criteria relating to a performance
period of at least twelve (12) consecutive months. Organizational or individual
performance criteria are considered preestablished if established in writing no
later than ninety (90) days after the commencement of the Bonus performance
period. Bonus compensation does not include any amount or portion of any amount
that will be payable regardless of performance based upon a level of performance
that is substantially certain to be met at the time the criteria is established.
 
1.3 “Beneficiary” means one or more persons, trusts or other entities entitled
to receive Benefits which may be payable under the Plan upon a Participant’s
death as determined under Article VI.
 
1.4 “Benefits” means the amount(s) credited to a Participant’s Deferral Account.
 
1.5 “Board of Directors” or “Board” means the Board of Directors of Ross Stores,
Inc.
 

--------------------------------------------------------------------------------

 

1.6 “Bonus Deferral” or “Bonus Deferral Amount” means the dollar amount or
percentage of his or her Annual Bonus which a Participant elects to defer by
making a Bonus Deferral Election pursuant to Section 3.2.
 
1.7 “Bonus Deferral Election” means an election to defer an Annual Bonus as
provided in Section 3.2.
 
1.8 “Code” means the Internal Revenue Code of 1986, as amended. Reference to a
section of the Code includes such section and any comparable section or sections
of any further legislation that amends, supplements or supersedes such section.
 
1.9 “Deferral Account” means the book entry account established under the Plan
for each Participant to which shall be credited the Participant’s Salary
Deferrals, Bonus Deferrals, any Additional Contributions and/or Matching
Contributions made pursuant to Article III, adjusted for deemed Investment Gain
or Loss determined under Article IV, and reduced by any distributions made to
the Participant and any charges which may be imposed on such Deferral Account
pursuant to the terms of the Plan. As provided in Article IV, the Deferral
Account may include a Pre-2005 Deferral Account and a Post-2004 Deferral
Account.
 
1.10 “Distribution Date” means a date elected solely at the discretion of the
Plan Administrator that is within the ninety (90) day period following the
Participant’s Termination Event, provided, however, that, with respect to a
Participant’s Post-2004 Deferral Account, if at the time of the Participant’s
Separation from Service, he or she is a Specified Employee, his or her
Distribution Date may not be before the date that is six (6) months after the
date of Separation from Service and payments to which a Specified Employee would
otherwise be entitled during the first six (6) months following the date of
Separation from Service shall be accumulated and paid on the first of the
seventh (7th) month following the date of Separation from Service, or at the
sole discretion of the Plan Administrator within ninety (90) days thereafter.
 
1.11 “Distribution Election” means an election by a Participant at the time of
his or her Salary Deferral Election and/or Bonus Deferral Election, on any
Election Form designating the event or time of distribution and method of
payment of Benefits made in accordance with Sections 5.1 and 5.2, with respect
to a Participant’s Post-2004 Deferral Account, or Appendix A, with respect to a
Participant’s Pre -2005 Deferral Account.
 
1.12 “Effective Date” means the effective date of this Third Amended and
Restated Ross Stores, Inc. Nonqualified Deferred Compensation Plan, December 31,
2008.
 
1.13 “Election Form” means the form prescribed by the Plan Administrator from
time to time by which a Participant makes a Salary Deferral Election and/or a
Bonus Deferral Election and elects the event or time of distribution and method
of payments under the Plan.
 
1.14 “Eligible Employee” means an employee of the Employer who is a member of a
select group of management or highly compensated employees as described in
Article II and who has been designated by the Plan Administrator, in the Plan
Administrator’s sole discretion, to be eligible to participate in the Plan.
 
2
 

--------------------------------------------------------------------------------

 

1.15 “Employer” means Ross Stores, Inc. or a subsidiary or a person or entity
that is under common control with Ross as defined in section 414(b) or 414(c) of
the Code.
 
1.16 “Entry Date” means January 1 of each year.
 
1.17 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
 
1.18 “Initial Entry Date” means a day designated by the Plan Administrator that
is not more than thirty (30) days after the date the Eligible Employee first
becomes eligible to participate in the Plan.
 
1.19 “Investment Gain or Loss” means the deemed investment gain which shall be
credited to the Participant’s Deferral Account, or the deemed investment loss
which will debited from the Participant’s Deferral Account pursuant to Article
IV.
 
1.20 “Matching Contribution” means the amount, if any, which the Employer
contributes on behalf of a Participant under the terms of Section 3.5.
 
1.21 “Participant” means an Eligible Employee who has elected to participate in
the Plan in accordance with Sections 3.1 or 3.2 or for whom Matching
Contributions or Additional Contributions are made in accordance with Sections
3.5 or 3.6.
 
1.22 “Plan” means this Third Amended and Restated Ross Stores, Inc. Nonqualified
Deferred Compensation Plan, as it may be amended from time to time.
 
1.23 “Plan Administrator” means the committee selected by Ross to administer the
Plan and to take such other actions as may be specified herein.
 
1.24 “Plan Year” means the calendar year.
 
1.25 “Pre-2005 Deferral Account” means the nonforfeitable value of a
Participant’s Deferral Account on December 31, 2004, together with the
Investment Gain or Loss attributable to such Account thereafter. A Participant’s
Account is nonforfeitable to the extent that the Participant is not required to
perform future services to be entitled to payment.
 
1.26 “Post-2004 Deferral Account” means the value of a Participant’s Deferral
Account less the value of the Participant’s Pre-2005 Deferral Account, together
with the credited Investment Gain or Loss attributable to such Account. The
Post-2004 Deferral Account shall be subject to Code section 409A and applicable
guidance thereunder.
 
1.27 “Ross” means Ross Stores, Inc., a Delaware corporation, and any successor
thereto.
 
3
 

--------------------------------------------------------------------------------

 

1.28 “Salary” means the base salary paid by the Employer, but shall not include
any other form of compensation, whether taxable or nontaxable, including, but
not limited to, bonuses, commissions, overtime and other forms of additional
compensation. Salary shall be calculated before reduction for compensation
deferred or contributed at the election of the Participant pursuant to Code
sections 125, 402(e)(3), or 402(h) under plans established by the Employer;
provided, however, that all such amounts will be included in Salary only to the
extent that had there been no such plan, the amount would have been payable in
cash to the Employee.
 
1.29 “Salary Deferral” or “Salary Deferral Amount” means the dollar amount or
percentage of Salary which a Participant elects to defer by making a Salary
Deferral Election pursuant to Article III.
 
1.30 “Salary Deferral Election” means an election to defer Salary as provided in
Section 3.1.
 
1.31 “Separation from Service” means a termination of the Participant’s
employment with the Employer, as determined under Code Section 409A and the
regulations thereunder other than death or Total Disability. A Participant on
military leave, sick leave, or other bona fide leave of absence shall not be
treated as having incurred a Separation from Service, provided that the leave
does not exceed six (6) months, or if longer, so long as the Participant retains
a right to reemployment with the Employer under an applicable statute or by
contract.
 
1.32 “Specified Employee” means a “key employee” (as defined under Code section
416(i) without regard to paragraph (5) thereof) for the applicable period, as
determined by the Plan Administrator in accordance with Treasury Regulation
section 1.409A-1(i).
 
1.33 “Termination Event” means a Participant’s Separation from Service, death or
Total Disability.
 
1.34 “Total Disability” or “Totally Disabled” means a Participant is either (i)
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which can be expected to last for a continuous period of not less than
twelve (12) months, or (ii) by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, is receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Employer. For purposes of
this Plan, a Participant shall be deemed Totally Disabled if determined to be
totally disabled by the Social Security Administration. A Participant shall also
be deemed Totally Disabled if determined to be disabled in accordance with the
applicable disability insurance program of the Employer, provided that the
definition of “disability” applied under such disability insurance program
complies with the requirements of this Section.
 
1.35 “Trust” means the legal entity created by the Trust Agreement.
 
4
 

--------------------------------------------------------------------------------

 

1.36 “Trust Agreement” means the Trust Agreement Under the Ross Stores, Inc.
Non-Qualified Deferred Compensation Plan effective November 1, 2002 between Ross
and Union Bank of California, N.A., a copy of which is attached hereto as
Exhibit A, as it may be amended from time to time.
 
1.37 “Trustee” means the original Trustee(s) named in the Trust Agreement and
any duly appointed successor or successors thereto.
 
1.38 “Unforeseeable Financial Emergency” means a severe financial hardship of
the Participant resulting from (i) an illness or accident of the Participant,
the Participant’s spouse, the Participant’s Beneficiary or a dependent of the
Participant (as defined in section 152 of the Code, without regard to section
152(b)(1), (b)(2) and (d)(1)(B) thereof), (ii) loss of the Participant’s
property due to casualty, or (iii) such other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant, all as determined by the Plan Administrator based on the
relevant facts and circumstances. Examples of unforeseeable financial
emergencies include, the imminent foreclosure of or eviction from one’s primary
residence, the need to pay for medical expenses, or the need to pay for the
funeral expenses of a spouse, a Beneficiary or dependent. Examples of what are
not considered to be unforeseeable financial emergencies include the cost of
sending a child to college or the purchase of a home.
 
ARTICLE II
 
ELIGIBILITY
 
2.1 Eligibility. Eligibility for participation in the Plan shall be limited to a
select group of key management or highly compensated employees of the Employer
designated by the Plan Administrator, in its sole discretion, to participate in
the Plan, within the standard established under ERISA sections 201(2), 301(a)(3)
and 401(a)(1). Individuals who are in this select group shall be notified as to
their eligibility to participate in the Plan.
 
2.2 Commencement of Participation. An Eligible Employee shall begin
participation in the Plan on the date the Plan Administrator determines that the
Employee has met all enrollment requirements, including returning the required
Election Form and any other enrollment materials required by the Plan
Administrator within the specified time period. If an Employee fails to meet all
requirements established by the Plan Administrator within the period required,
the Employee shall not be eligible to participate in the Plan during such Plan
Year.
 
2.3 Cessation of Participation. Active participation in the Plan shall end on
the date of occurrence of a Termination Event or the date the Participant ceases
to be eligible under Section 2.1, whichever occurs first. No deferrals or
contributions shall be made after said date, but the Participant’s Deferral
Account shall continue to be credited or debited with deemed Investment Gains or
Losses pursuant to Article IV until all of the Benefits to which the Participant
is entitled are distributed to the Participant or his or her Beneficiary in
accordance with the terms of the Plan. Participation in the Plan shall cease
when all Benefits have been paid in full. 
 
5
 

--------------------------------------------------------------------------------

 

ARTICLE III
 
DEFERRALS AND CONTRIBUTIONS
 
3.1 Salary Deferrals.
 
    (a) Annual Deferral. For each Plan Year, a Participant may make a Salary
Deferral Election to reduce his or her Salary by the Salary Deferral Amount set
forth in an Election Form duly executed and filed with the Employer, subject to
the limitations under Section 3.4. The election shall be made on an Election
Form which must be returned to the Employer no later than the December 31 prior
to the Plan Year in which the Salary will be earned. The Participant’s election
shall be irrevocable effective as of said December 31. The Salary Deferral
Amount shall not be paid to the Participant, but shall be withheld from the
Participant’s Salary and an equal amount shall be credited to the Participant’s
Deferral Account.
 
    (b) Election to Continue in Effect. Unless ceased or modified by a
subsequent Salary Deferral Election or cancelled pursuant to Section 3.3, the
Participant’s election shall continue in effect for all subsequent Plan Years
until the Participant ceases to be an Eligible Employee.
 
    (c) Initial Deferral Election. An Eligible Employee who first becomes
eligible to participate in the Plan on or after the beginning of a Plan Year may
make an election to defer the portion of his or her Salary attributable to
services to be performed after such election, provided that the Employee submits
an Election Form on or before the deadline established by the Plan
Administrator, which in no event shall be later than thirty (30) days after the
Employee first becomes eligible to participate in the Plan. Any such election
shall be irrevocable thirty (30) days after the Employee first becomes eligible
to participate in the Plan.
 
3.2 Bonus Deferrals.
 
    (a) Annual Deferral. For each Plan Year, a Participant may make a Bonus
Deferral Election to reduce his or her Annual Bonus by the Bonus Deferral Amount
set forth in an Election Form duly executed and filed with the Employer. The
election shall be made on an Election Form which must be returned to the
Employer no later than the December 31 prior to the Plan Year in which the Bonus
performance period will commence, except as permitted by Section 3.2(b). The
election shall be irrevocable effective as of said December 31. The Bonus
Deferral Amount shall not be paid to the Participant, but shall be withheld from
the Participant’s Annual Bonus and an equal amount shall be credited to the
Participant’s Deferral Account.
 
6
 

--------------------------------------------------------------------------------

 

    (b) Extended Deadline for Bonus Deferral Election. Notwithstanding Section
3.2(a), a Participant may make a Bonus Deferral Election by filing an Election
Form with the Employer no later than six (6) months before the end of the Bonus
performance period, provided that the following conditions are satisfied: (i)
the Participant has performed services continuously from the later of (A) the
beginning of the Bonus performance period or (B) the date the Bonus performance
criteria are established through the date of said election; and (ii) in no event
may an election to defer an Annual Bonus be made after such Annual Bonus has
become readily ascertainable. Any such election shall become irrevocable six (6)
months before the end of the twelve (12) month Bonus performance period.
 
    (c) Initial Deferral Election. An Eligible Employee who first becomes
eligible to participate in the Plan after the beginning of the Plan Year may
make a Bonus Deferral Election to defer the portion of his or her Bonus
attributable to services to be performed after such election, provided that the
Employee submits an Election Form on or before the deadline established by the
Plan Administrator, which in no event shall be later than thirty (30) days after
the Participant first becomes eligible to participate in the Plan. The portion
of the Bonus attributable to services performed after the date of the Bonus
Deferral Election (and the maximum amount that may be deferred) shall be
determined as follows: the total amount of the Bonus for the twelve (12) month
performance period shall be multiplied by a fraction, the numerator of which is
the number of days remaining in the Bonus performance period after the Bonus
Deferral Election is effective and the denominator of which is the total number
of days in the Bonus performance period.
 
    (d) Election to Continue in Effect. Unless ceased or modified by a
subsequent timely Bonus Deferral Election or cancelled pursuant to Section 3.3,
the Participant’s Bonus Deferral Election shall continue in effect until the
Participant ceases to be an Eligible Employee.
 
3.3 Cancellation of Salary and Bonus Deferral Election Due to 401(k) Plan
Hardship Distribution or Unforeseeable Emergency Withdrawal. Notwithstanding
anything in this Article III to the contrary, if during a Plan Year, a
Participant receives a hardship distribution under a plan described in section
401(k) of the Code that is maintained by the Employer, (1) the Participant’s
Salary Deferral Election and Bonus Deferral Election shall be cancelled in full
for the remainder of the Plan Year and the immediately following Plan Year. If a
Participant experiences an Unforeseeable Financial Emergency described in
Section 5.4, then the Participant’s Salary Deferral Election and Bonus Deferral
Election shall be cancelled in full for the remainder of the Plan Year and the
immediately following Plan Year. A Participant whose Salary Deferral Election
and/or Bonus Deferral Election is cancelled under this Section 3.3 may elect to
make a Salary Deferral Election and/or Bonus Deferral Election beginning after
the period of cancellation set forth in this Section.
 
3.4 Limitations on Deferrals. A Participant’s Salary and Bonus Deferrals with
respect to a Plan Year shall be reduced by the amount(s), if any, which may be
necessary:
 

              (i)        To satisfy all required income and employment tax
withholding and FICA contributions;

 
7
 

--------------------------------------------------------------------------------

 


              (ii)        To pay all contributions elected by the Participant
pursuant to the Ross employee stock purchase plan, the cafeteria plan
established pursuant to section 125 of the Code, and other applicable
compensation and benefit programs; and                 (iii)        To satisfy
all garnishments or other amounts required to be withheld by applicable law or
court order.

 
3.5 Matching Contribution. A Matching Contribution may be credited to a
Participant’s Deferral Account in such amount and at such time as the Employer,
in its sole discretion, may determine and announce to the Participant. The
Employer reserves the right to change the formula by which Matching
Contributions are determined or to cease making Matching Contributions entirely
after notifying the Participant of such change or cessation.
 
3.6 Additional Contributions. Additional Contributions may be credited to a
Participant’s Deferral Account in such amounts and at such times as the
Employer, in its sole discretion, may determine and communicate to the
Participant. The Employer shall be under no obligation to continue to credit
Additional Contributions and may discontinue or change the amount of such
Additional Contributions at any time.
 
3.7 No Withdrawal. Except as permitted in Section 5.4 or, with respect to a
Participant’s Pre-2005 Deferral Account, as further permitted pursuant to
Appendix A, amounts credited to a Participant’s Deferral Account may not be
withdrawn by a Participant and shall be paid only upon a Termination Event.
 
3.8 Vesting. A Participant’s Deferral Account attributable to Salary Deferral
Amounts, Bonus Deferral Amounts and Matching Contributions shall be one hundred
percent (100%) vested at all times. A Participant’s Deferral Account
attributable to any Additional Contributions shall vest at such time or times as
the Compensation Committee of the Board shall specify in connection with any
such Additional Contributions.
 
ARTICLE IV
 
INVESTMENT GAIN OR LOSS ON DEFERRAL ACCOUNTS
 
4.1 Deferral Account. A Deferral Account shall be established and maintained for
each Participant to which shall be credited the Participant’s Salary Deferral
Amount, Bonus Deferral Amount, Matching Contributions (if applicable),
Additional Contributions (if applicable) and the deemed Investment Gain or Loss
as determined under this Article IV. The Participant’s Deferral Account shall be
charged with distributions from the Account and any charges which may be imposed
on the Deferral Account pursuant to the terms of the Plan. For a Participant who
received credits under this Plan prior to January 1, 2005, the Deferral Account
shall include both a Pre-2005 Deferral Account (which is exempt from Code
section 409A) and a Post-2004 Deferral Account (which is subject to Code section
409A).
 
8
 

--------------------------------------------------------------------------------

 

4.2 Deemed Investment Options.
 
    (a) The Plan Administrator shall designate one or more investments
alternatives available for hypothetical investment (“Deemed Investment
Options”). The Plan Administrator shall specify the particular investment
alternatives which shall constitute Deemed Investment Options, and-may, in its
sole discretion, change or add to the Deemed Investment Options; provided,
however, that the Plan Administrator shall notify Participants of any such
change prior to the effective date thereof.
 
    (b) Each Participant may select among the Deemed Investment Options and
specify the manner in which his or her Deferral Account shall be deemed to be
invested for purposes of determining Participant’s Investment Gain or Loss (the
“Deemed Investment Election”). The Plan Administrator shall establish and
communicate the rules, procedures and deadlines for making and changing Deemed
Investment Elections.
 
4.3 Investment Gain or Loss. Each Participant’s Deferral Account shall be
credited monthly, or more frequently as the Plan Administrator may specify, with
the deemed Investment Gain or debited with the deemed Investment Loss
attributable to his or her Deferral Account. The deemed Investment Gain or Loss
is the amount which the Participant’s Deferral Account would have earned or lost
if the amounts credited to the Deferral Account had, in fact, been invested in
the Deemed Investment Options, in accordance with the Participant’s Deemed
Investment Elections.
 
ARTICLE V
 
BENEFITS
 
5.1 Timing of Distribution with Respect to Post-2004 Deferral Account.
 
    (a) The amounts credited to a Participant’s Post-2004 Deferral Account shall
be paid (or payment shall commence) upon the Distribution Date following the
first Termination Event to occur. The Participant may elect, no later then when
he or she first makes a Salary Deferral Election and/or Bonus Deferral Election
with respect to his or her Post-2004 Deferral Account that the timing of his or
her payment shall be on the Distribution Date immediately following: (i) his or
her Separation from Service or (ii) one (1) year after his or her Separation
from Service.
 
    (b) Notwithstanding Section 5.1(a), if the Termination Event is the
Separation from Service of a Specified Employee, payment of the Participant’s
Post-2004 Account shall be made or commenced no earlier than on the first day
after the end of the six (6) month period following the Participant’s Separation
from Service.
 
9
 

--------------------------------------------------------------------------------

 

5.2 Method of Distribution with Respect to Post-2004 Deferral Account.
 
    (a) In General. Distributions of a Participant’s Post-2004 Deferral Account
may be made in any of the following optional forms of distribution, if the
Participant has so elected no later than the time the Participant first makes a
Salary Deferral Election and/or Bonus Deferral Election with respect to deferral
amounts in his or her Post-2004 Deferral Account: (i) a single lump sum payment
or (ii) substantially equal annual installments over a period not to exceed ten
(10) years.
 
    (b) Death Benefits. In the event a Participant dies before his or her
Post-2004 Deferral Account has been completely distributed and the Plan
Administrator receives proof satisfactory to it of the Participant’s death, the
Participant’s Benefits shall be paid to his or her Beneficiary in accordance
with the method of distribution specified in the Participant’s Distribution
Election in effect at the time of such Participant’s death.
 
    (c) Non-Election. If no Distribution Election has been properly made prior
to the Distribution Date, the Participant’s Benefits will be distributed in a
single lump sum on the Distribution Date.
 
5.3 Amendment of Distribution Election with Respect to Post-2004 Deferral
Account. A Participant may change a Distribution Election with respect to his or
her Post-2004 Deferral Account by filing an amended Distribution Election at
least twelve (12) months before the Distribution Date. Such amended Distribution
Election shall not be effective for a period of twelve (12) months after the
date on which the amended election is made. The new Distribution Date selected
by the Participant must be the first day of a Plan Year that is no sooner than
five (5) years from the date such payment would otherwise be made or commence.
 
5.4 Unforeseeable Financial Emergency. Notwithstanding any other provision of
the Plan to the contrary, with the consent of the Plan Administrator, a
Participant may withdraw up to one hundred percent (100%) of the amount credited
to his or her Deferral Account as may be required to meet an Unforeseeable
Financial Emergency of the Participant, provided that the entire amount
requested by the Participant is not reasonably available from other resources of
the Participant.
 
    (a) The withdrawal must be necessary to satisfy the Unforeseeable Financial
Emergency (which may include amounts necessary to pay any federal, state, local
or foreign income taxes or penalties reasonably anticipated to result from the
withdrawal) and no more may be withdrawn from the Participant’s Deferral Account
than is required to relieve the financial need after taking into account other
resources that are reasonably available to the Participant for this purpose.
 
    (b) The Participant must certify that the financial need cannot be relieved:
(i) through reimbursement or compensation by insurance or otherwise; or (ii) by
liquidation of the Participant’s assets, to the extent such liquidation would
not itself cause severe financial hardship.
 
10
 

--------------------------------------------------------------------------------

 

    (c) In the event an Unforeseeable Financial Emergency withdrawal is
approved, payment shall be made to the Participant on a date elected solely at
the discretion of the Plan Administrator that is within sixty (60) days after
the date of approval by the Plan Administrator.
 
5.5 Distribution of Pre-2005 Deferral Account. A Participant may elect to
receive any portion of his or her Pre-2005 Deferral Account at the times and in
the forms described in Appendix A.
 
5.6 Qualified Domestic Relations Orders. If necessary to comply with a domestic
relations order, as defined in Code section 414(p)(1)(B), pursuant to which a
court has determined that a spouse or former spouse of a Participant has an
interest in the Participant’s Benefits under the Plan, the Plan Administrator
shall have the right to immediately distribute the spouse’s or former spouse’s
interest in the Participant’s Benefits under the Plan to such spouse or former
spouse.
 
5.7 Tax Withholding. All payments under this Article V shall be subject to all
applicable withholding for state and federal income tax and to any other
federal, state or local tax which may be applicable thereto.
 
ARTICLE VI
 
BENEFICIARIES
 
6.1 Designation of Beneficiary. The Participant shall have the right to
designate on such form as may be prescribed by the Plan Administrator, one or
more Beneficiaries and secondary Beneficiaries to receive any Benefits due under
Article V which may remain unpaid at the Participant’s death and shall have the
right at any time to revoke such designation and to substitute another such
Beneficiary.
 
6.2 No Designated Beneficiary. If, upon the death of the Participant, there is
no valid designation of Beneficiary, the Beneficiary shall be the Participant’s
estate.
 
ARTICLE VII
 
TRUST OBLIGATION TO PAY BENEFITS
 
7.1 Deferrals Held in Trust. An amount equal to Salary Deferral Amounts, Annual
Bonus Deferral Amounts and Matching Contributions, if any, made by or on behalf
of the Participant shall be transferred to the Trustee within thirty (30) days
after the applicable pay period or crediting date to be held pursuant to the
terms of the Trust Agreement.
 
11
 

--------------------------------------------------------------------------------

 

7.2 Benefits Paid From Trust. All benefits payable to a Participant hereunder
shall be paid by the Trustee to the extent of the assets held in the Trust by
the Trustee, and by the Employer to the extent the assets in the Trust are
insufficient to pay the Participant’s Benefits as provided under this Plan.
 
7.3 Trustee Investment Discretion. The Deemed Investment Options shall be for
the sole purpose of determining the deemed Investment Gain or Loss and neither
the Trustee nor the Employer shall have any obligation to invest the
Participants’ Deferral Account in the Deemed Investment Options or in any other
investment.
 
7.4 No Secured Interest. All deferrals and other amounts governed by the terms
of the Plan and the Trust Agreement, including all investments purchased with
such amounts and all income attributable thereto, shall remain (until
distributed to the Participant or Beneficiary) the property of the Employer as
provided under the Plan and the Trust Agreement and shall be subject to the
claims of the Employer’s general creditors in the event of the Employer’s
financial insolvency. No Participant or Beneficiary shall have any secured or
beneficial interest in any property, rights or investments held by the Employer
or the Trustee in connection with the Plan.
 
ARTICLE VIII
 
AMENDMENT AND TERMINATION
 
8.1 Amendment. This Plan may be amended by Ross at any time in its sole
discretion upon an action of a majority of the members of the Plan
Administrator; provided, however, that no amendment may be made which would
alter the irrevocable nature of an election or which would reduce the amount
credited to a Participant’s Deferral Account on the date of such amendment; and
provided further that no amendment which would affect the Trustee’s obligation
may be made without the Trustee’s consent.
 
8.2 Termination. Notwithstanding any other provision of this Plan to the
contrary, Ross, either (i) by action of its Board or (ii) with the approval of a
majority of the members of the Plan Administrator and the consent of either the
President or the Chief Executive Officer of Ross, reserves the right to
terminate the Plan in its entirety at any time upon fifteen (15) days’ notice to
the Participants. If the Plan is terminated, no new deferral elections or
Employer contributions shall be permitted, but the Deferral Accounts of the
Participants shall remain in the Plan and continue to be credited or debited
with deemed Investment Gains or Losses pursuant to Article IV until the Account
is distributed in accordance with Article V or Appendix A. Notwithstanding the
foregoing, upon termination of the Plan, all Post-2004 Deferral Accounts of
Participants shall be distributed in a single lump sum, subject to and in
accordance with rules established by the Employer deemed necessary to comply
with the applicable requirements and limitations of Treasury Regulation section
1.409A-3(j)(4)(ix). Any amounts remaining in the Trust after all Benefits have
been paid shall revert to the Employer.
 
12
 

--------------------------------------------------------------------------------

 

ARTICLE IX
 
MISCELLANEOUS
 
9.1 Administration. The Plan Administrator shall have full discretionary
authority to administer the Plan and to interpret its provisions. The Plan
Administrator shall have the discretion and authority to make, amend, interpret
and enforce all appropriate rules and regulations for the administration of the
Plan, and to decide any and all questions arising under the Plan, including
disputes regarding entitlement to benefits.
 
9.2 No Assignment. The right of any Participant, any Beneficiary, or any other
person to the payment of any benefits under this Plan shall not be assigned,
transferred, pledged or encumbered.
 
9.3 Successors. This Plan shall be binding upon and inure to the benefit of the
Employer, its successors and assigns and the Participant and his or her heirs,
executors, administrators and legal representatives.
 
9.4 No Employment Agreement. The terms and conditions of the Plan shall not be
deemed to constitute a contract of employment between the Employer and the
Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, with
or without cause, unless expressly provided in a written agreement or expressly
provided by law. Nothing in the Plan shall be deemed to give a Participant the
right to be retained in the service of the Employer, or to interfere with the
right of the Employer to discipline or discharge the Participant at any time.
 
9.5 Attorneys’ Fees. If the Employer, a Participant, any Beneficiary, or a
successor in interest to any of the foregoing, brings a legal action to enforce
any of the provisions of this Plan, the prevailing party in such legal action
shall be reimbursed by the other party for the prevailing party’s costs of such
legal action including, without limitation, reasonable fees of attorneys,
accountants and similar advisors and expert witnesses.
 
9.6 Disputes.
 
    (a) A person who believes that he or she is being denied a benefit to which
he or she is entitled under the Plan (hereinafter referred to as “Claimant”) may
file a written request for such benefit with the Plan Administrator, setting
forth his or her claim.
 
    (b) Upon receipt of a claim, the Plan Administrator shall advise the
Claimant that a reply will be forthcoming within ninety (90) days and shall, in
fact, deliver such reply within such period. The Plan Administrator may,
however, extend the reply period for an additional ninety (90) days for special
circumstances provided it notifies the Claimant of the need and reason for the
extension and an anticipated decision date.
 
13
 

--------------------------------------------------------------------------------

 

    (c) If the claim is denied in whole or in part, the Plan Administrator shall
inform the Claimant in writing, using language calculated to be understood by
the Claimant, setting forth: (1) the specific reason or reasons for such denial;
(2) the specific reference to pertinent provisions of the Plan on which such
denial is based; (3) a description of any additional material or information
necessary for the Claimant to perfect his or her claim and an explanation why
such material or such information is necessary; (4) appropriate information as
to the steps to be taken if the Claimant wishes to submit the claim for review;
(5) the time limits for requesting a review under subsection (d); and (6) such
other information as may be required by applicable Department of Labor
regulations.
 
    (d) Within sixty (60) days after the receipt by the Claimant of the written
decision described above, the Claimant may make a request in writing for review
of the determination of the Plan Administrator. The Claimant or his or her duly
authorized representative may, but need not, review the pertinent documents and
submit issues and comments in writing for consideration by the Plan
Administrator. If the Claimant does not request a review within such sixty (60)
day period, he or she shall be barred and estopped from challenging the Plan
Administrator’s determination.
 
    (e) Within sixty (60) days after the Plan Administrator’s receipt of a
request for review, the Plan Administrator shall appoint a special review
committee, none of whose members shall be persons who reviewed or denied the
initial claim, to review the request after considering all materials presented
by the Claimant. If special circumstances require that the sixty (60) day time
period be extended, the special review committee will so notify the Claimant of
the need and reasons for the extension and an anticipated decision date. The
Plan Administrator will render the decision as soon as possible, but no later
than one hundred twenty (120) days after receipt of the request for review. The
decision of the special review committee must be written in a manner calculated
to be understood by the Claimant, and it must contain: (1) specific reasons for
the decision; (2) specific reference(s) to the pertinent Plan provisions upon
which the decision was based; (3) a statement that the Claimant is entitled to
receive, upon request and free of charge, reasonable access to and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the Claimant’s claim for benefits; and (4) a statement of
the Claimant’s right to bring a civil action under ERISA Section 502(a).
 
    (f) Any dispute or claim related to or arising out of this Plan shall,
subject to exhausting the claims and review procedures set forth in this Section
9.6, be fully and finally resolved by binding arbitration conducted by the
American Arbitration Association according to its Employee Benefit Claims
Arbitration Rules, the hearing to be held in Alameda County, California.
 
9.7 Governing Law. This Plan shall be construed in accordance with and governed
by the laws of the State of California, the extent those laws are not preempted
by ERISA.
 
9.8 Entire Agreement. This Plan constitutes the entire understanding and
agreement with respect to the subject matter contained herein, and there are no
agreements, understandings, restrictions, representations or warranties among
any Participant and the Employer other than those as set forth or provided for
herein or those documents expressly referred to herein as affecting this Plan.
 
14
 

--------------------------------------------------------------------------------

 

9.9 Minor or Incompetent Beneficiary. If the Plan Administrator determines in
its discretion that a distribution is to be made to a minor or incompetent
Beneficiary, the Plan Administrator may direct payment to be made to the legal
guardian, legal representative or custodian of such person. The Plan
Administrator may require such proof as it determines appropriate of the
Beneficiary’s minority or incompetence before making any distribution. Payment
to the legal guardian, legal representative or custodian shall fully discharge
any liability under the Plan for such payment amount.
 
    IN WITNESS WHEREOF, Ross Stores, Inc. has caused this Third Amended and
Restated Ross Stores, Inc. Nonqualified Deferred Compensation Plan to be
executed this _________ day of ______________, 2008 by its duly authorized
officer effective December 31, 2008.
 
ROSS STORES, INC.
 

By:  


Title:  


Dated:  


15
 

--------------------------------------------------------------------------------

 

APPENDIX A
 
DISTRIBUTION OF PRE-2005 DEFERRAL ACCOUNTS
 
    The following provisions pertain solely to distribution of a Participant’s
Pre-2005 Deferral Account and supersede any inconsistent provisions of the Plan.
 
    A. Timing of Distribution. A Participant’s Pre-2005 Deferral Account shall
be paid (or payment shall commence) within a reasonable time after the earlier
to occur of (i) the Early Benefit Distribution Date, if the Participant elected
an Early Benefit Distribution, or (ii) a Termination Event. The Participant may
elect, no later then when he or she first makes a Salary Deferral Election
and/or Bonus Deferral Election with respect to his or her Pre-2005 Deferral
Account that the timing of his or her payment shall be on the Distribution Date
immediately following: (i) his or her Separation from Service or (ii) one (1)
year after his or her Separation from Service.
 
    B. Early Benefit Distribution.
 
       (i) Two-Year Advance Election. A Participant may elect an Early Benefit
Distribution by filing an Early Benefit Distribution Election at such time and
in such manner as the Plan Administrator shall specify. Such Early Benefit
Distribution Election shall specify an Early Benefit Distribution Date which
shall be no less than two (2) years from the date such Early Benefit
Distribution Election is made. Except as otherwise provided in this Appendix A,
the Early Benefit Distribution Election shall be irrevocable and shall apply to
the Participant’s entire Pre-2005 Deferral Account balance as of such Early
Benefit Distribution Date, or to such lesser dollar amount as may be specified
in the Early Benefit Distribution Election. A Participant who receives an Early
Benefit Distribution pursuant to an Early Benefit Distribution Election shall
automatically cease all deferrals and/or contributions under the Plan as of the
next Entry Date following the Early Benefit Distribution Date and may not resume
participation until a subsequent Entry Date after making a new deferral election
under Article III.
 
Example: Ms. X receives an Early Benefit Distribution on October 15, 2008.
Effective January 1, 2009, Ms. X must discontinue all deferrals to the Plan and
may not resume participation until January 1, 2010.
 
Example: Mr. Y receives an Early Benefit Distribution on June 30, 2009.
Effective January 1, 2010, Mr. Y must discontinue all deferrals to the Plan and
may not resume participation until January 1, 2011.
 
       (ii) Revocation of Early Benefit Distribution Election. A Participant may
revoke an Early Benefit Distribution Election, or an election made for an early
benefit distribution under the Ross Stores, Inc. Nonqualified Deferred
Compensation Plan adopted effective January 1, 1994, by filing a written
revocation at least twelve (12) months prior to the Early Benefit Distribution
Date specified in such Election.
 
1
 

--------------------------------------------------------------------------------

 

    C. Termination Event. Solely for purposes of this Appendix A, a Termination
Event shall also be deemed to occur on the last day of any period for which the
Participant receives compensation (including severance payments) from the
Employer which is paid through the Employer’s payroll system and which the
Employer reports as “wages” on Form W-2. The occurrence of a Termination Event
shall automatically revoke any Early Benefit Distribution Election made by the
Participant, if the Early Benefit Distribution Date specified in such Early
Benefit Distribution Election is after the date of the Termination Event. Upon
the occurrence of the first Termination Event to occur, the Participant’s
Pre-2005 Deferral Account shall be paid in one of the following methods as
specified in the Participant’s Distribution Election filed with the Plan
Administrator at the time of his or her Salary Deferral Election and/or Bonus
Deferral Election: (i) single lump sum or (ii) substantially equal annual
installments over a period not to exceed ten (10) years.
 
    A Participant may file an amended Distribution Election by the earlier of
(a) the end of the year prior to the scheduled Distribution Date or (b) six (6)
months before the scheduled Distribution Date. Any amendment which is filed
later than the requirements in the preceding sentence shall be null and void.
 
    In the event a Participant dies before his or her Benefits have been
completely distributed and the Plan Administrator receives proof satisfactory to
it of the Participant’s death, the Participant’s benefits shall be paid to his
or her Beneficiary in accordance with the method of distribution specified in
the Participant’s Distribution Election in effect at the time of such
Participant’s death.
 
    D. Early Withdrawal. Notwithstanding any other provision of the Plan, the
Participant may withdraw up to one hundred percent (100%) of his or her Pre-2005
Deferral Account. Upon such withdrawal, ten percent (10%) of the amount
withdrawn shall be forfeited and the Participant shall have no further right
thereto. The amount withdrawn, reduced by said forfeiture, shall be paid to the
Participant in a single lump sum. Effective on the next Entry Date, the
Participant shall be prohibited from making any deferrals or receiving any
contributions under the Plan until a subsequent Entry Date after making a new
deferral election under Article III.
 
    E. Termination of the Plan. The termination of the Plan shall automatically
revoke all outstanding Early Benefit Distribution Elections and all elections to
have Pre-2005 Deferral Accounts paid in installments. Upon the termination of
the Plan, all such Accounts shall be paid in a single lump sum as if the
Participant had voluntarily terminated employment on the date of Plan
termination.
 
2
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
NONQUALIFIED DEFERRED COMPENSATION PLAN TRUST AGREEMENT
 
[Attach Trust Agreement]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1
 

--------------------------------------------------------------------------------

 

Rabbi Trust Agreement
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
This rabbi trust agreement is based on the IRS model rabbi trust provisions
contained in Revenue Procedure 92-64. Provisions from the IRS model rabbi trust
have been selected which are frequently chosen by many if not most of Wells
Fargo rabbi trust clients. Additional provisions have been added to reflect
Wells Fargo operating procedures and administrative requirements. A Company
should carefully review the trust agreement with its legal counsel to determine
if it is appropriate for its particular situation. Wells Fargo does not provide
legal advice and makes no representations concerning the tax consequences of a
Company’s execution of this Agreement.
 
 
 
 
 
 
 
 
 
Last Revised: February 2010
Revision History: August 2004, January 2006, February 2006, January 2007, August
2007, April 2009, February 2010
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

           Page           Article I.   Establishment of Trust   1          
Article II.   Payments to Plan Participants and Their Beneficiaries   2        
  Article III.   Trustee Responsibility Regarding Payments to Trust Beneficiary
When         Company is Insolvent   3           Article IV.   Payments to
Company   4           Article V.   Investment Authority   4           Article
VI.   Disposition of Income   6           Article VII.   Accounting by Trustee  
6           Article VIII.   Responsibility of Trustee   6           Article IX.
  Compensation and Expenses of Trustee   7           Article X.   Resignation
and Removal of Trustee   8           Article XI.   Appointment of Successor   8
          Article XII.   Amendment or Termination   8           Article XIII.  
Miscellaneous   9           Article XIV.   Effective Date   10


-i-
 

--------------------------------------------------------------------------------

 

Ross Stores, Inc. Nonqualified Deferred Compensation Plan
Trust Agreement
 
     This Agreement, made this first day of July, 2010, by and between Ross
Stores, Inc. (the “Company”) and WELLS FARGO BANK, N.A., (the "Trustee"),
 
WITNESSETH:
 
     WHEREAS, Company has adopted the non-qualified deferred compensation Plan
titled Ross Stores, Inc. Nonqualified Deferred Compensation Plan (the “Plan”);
 
     WHEREAS, Company has incurred and expects to incur liability under the
terms of such Plan with respect to the individuals participating in such Plan;
and
 
     WHEREAS, Company has established a trust (hereinafter called "Trust") and
wishes to contribute to the Trust assets that shall be held therein, subject to
the claims of Company's creditors in the event of Company’s Insolvency, as
herein defined, until paid to Plan participants and their beneficiaries in such
manner and at such times as specified in the Plan;
 
     WHEREAS, it is the intention of the parties that this Trust shall
constitute an unfunded arrangement and shall not affect the status of the Plan
as an unfunded plan maintained for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
for purposes of Title I of the Employee Retirement Income Security Act of 1974;
 
     WHEREAS, it is the intention of Company to make contributions to the Trust
to provide itself with a source of funds to assist it in the meeting of its
liabilities under the Plan;
 
     NOW, THEREFORE, the parties do hereby establish the Trust and agree that
the Trust shall be comprised, held and disposed of as follows:
 
ARTICLE I
 
ESTABLISHMENT OF TRUST
 
          Section 1.1 Company hereby deposits with Trustee in trust $1.00, which
shall become the principal of the Trust, along with assets transferred from the
prior trustee, all to be held, administered and disposed of by Trustee as
provided in this Trust Agreement.
 
          Section 1.2 The Trust hereby established shall be irrevocable by
Company.
 
          Section 1.3 The Trust is intended to be a grantor trust, of which
Company is the grantor, within the meaning of subpart E, part 1, subchapter J,
chapter 1, subtitle A of the Internal Revenue Code of 1986, as amended, and
shall be construed accordingly. However, Trustee does not warrant and shall not
be liable for any tax consequences associated with the Trust or participation in
the Plan.
 
-1-
 

--------------------------------------------------------------------------------

 

          Section 1.4 The principal of the Trust and any earnings thereon shall
be held separate and apart from other funds of Company and shall be used
exclusively for the uses and purposes of Plan participants and general creditors
as herein set forth. Plan participants and their beneficiaries shall have no
preferred claim on, or any beneficial ownership interest in, any assets of the
Trust. Any rights created under the Plan and this Trust Agreement shall be mere
unsecured contractual rights of Plan participants and their beneficiaries
against Company. Any assets held by the Trust will be subject to the claims of
Company's general creditors under federal and state law in the event of
Insolvency, as defined in Section 3.1 herein.
 
          Section 1.5 Company, in its sole discretion, may at any time, or from
time to time, make additional deposits of cash or other property acceptable to
the Trustee in trust with Trustee to augment the principal to be held,
administered and disposed of by Trustee as provided in this Trust Agreement.
Neither Trustee nor any Plan participant or beneficiary shall have any right to
compel such additional deposits.
 
          Section 1.6 The Trustee agrees to accept contributions that are paid
to it by the Company in accordance with the terms of this Trust Agreement. Such
contributions shall be in cash or in such other form that may be acceptable to
the Trustee. The Trustee shall have no duty to determine or collect
contributions under the Plan and shall have no responsibility for any property
until it is received and accepted by the Trustee. The Company shall have the
sole duty and responsibility for the determination of the accuracy or
sufficiency of the contributions to be made under the Plan, the transmittal of
the same to the Trustee and compliance with any statute, regulation or rule
applicable to contributions.
 
ARTICLE II
 
PAYMENTS TO PLAN PARTICIPANTS AND THEIR BENEFICIARIES
 
          Section 2.1 Company shall deliver to Trustee a schedule (the "Payment
Schedule") that indicates the amounts payable in respect of each Plan
participant (and his or her beneficiaries), that provides a formula or other
instructions acceptable to Trustee for determining the amounts so payable, the
form in which such amount is to be paid (as provided for or available under the
Plan), and the time of commencement for payment of such amounts.
 
               The Trustee shall remit such payment to Company and Company shall
make such payments to the Plan participants and beneficiaries. Company shall
make provision for the reporting and withholding of any federal, state or local
taxes that may be required to be withheld with respect to the payment of
benefits pursuant to the terms of the Plan and shall pay amounts withheld to the
appropriate taxing authorities. Company shall indemnify and hold harmless the
Trustee from any and all liability to which the Trustee may become subject due
to Company’s failure to properly withhold and/or remit amounts due or to pay
benefits to participants in connection with the Trust.
 
          Section 2.2 The entitlement of a Plan participant or his or her
beneficiaries to benefits under the Plan shall be determined by Company or such
party as it shall designate under the Plan, and any claim for such benefits
shall be considered and reviewed under the procedures set out in the Plan.
 
          Section 2.3 Company may make payment of benefits directly to Plan
participants or their beneficiaries as they become due under the terms of the
Plan, and may request reimbursement for such payments upon presentation of
appropriate evidence of payment to Trustee. Company shall notify Trustee of its
decision to make payment of benefits directly prior to the time amounts are
payable to participants or their beneficiaries. In addition, if the principal of
the Trust and any earnings thereon, are not sufficient to make payments of
benefits in accordance with the terms of the Plan, Company shall make the
balance of each such payment as it falls due. Trustee shall notify Company where
principal and earnings are not sufficient. Trustee shall not be liable for the
inadequacy of the Trust to pay all amounts due under the Plan.
 
-2-
 

--------------------------------------------------------------------------------

 

ARTICLE III
 
TRUSTEE RESPONSIBILITY REGARDING PAYMENTS TO TRUST BENEFICIARY WHEN
COMPANY IS INSOLVENT
 
          Section 3.1 Trustee shall cease payment of benefits to Plan
participants and their beneficiaries if the Company is Insolvent. Company shall
be considered "Insolvent" for purposes of this Trust Agreement if (i) Company is
unable to pay its debts as they become due, or (ii) Company is subject to a
pending proceeding as a debtor under the United States Bankruptcy Code or any
comparable state or federal regulatory law.
 
          Section 3.2 At all times during the continuance of this Trust, as
provided in Section 1.4 hereof, the principal and income of the Trust shall be
subject to claims of general creditors of Company under federal and state law as
set forth below.
 
               (1) The Board of Directors and the Chief Executive Officer (or if
there is no Chief Executive Officer, the highest ranking officer) of Company
shall have the duty to inform Trustee in writing of Company's Insolvency. If a
person claiming to be a creditor of Company alleges in writing to Trustee that
Company has become Insolvent, Trustee shall determine whether Company is
Insolvent and, pending such determination, Trustee shall discontinue payment of
benefits to Plan participants or their beneficiaries.
 
               (2) Unless Trustee has actual knowledge of Company's Insolvency,
or has received notice from Company or a person claiming to be a creditor
alleging that Company is Insolvent, Trustee shall have no duty to inquire
whether Company is Insolvent. Trustee may in all events rely on such evidence
concerning Company's solvency as may be furnished to Trustee and that provides
Trustee with a reasonable basis for making a determination concerning Company's
solvency.
 
               (3) If at any time Trustee has determined that Company is
Insolvent, Trustee shall discontinue payments to Plan participants or their
beneficiaries and shall hold the assets of the Trust for the benefit of
Company's general creditors. Nothing in this Trust Agreement shall in any way
diminish any rights of the Plan participants or their beneficiaries to pursue
their rights as general creditors of Company with respect to benefits due under
the Plan or otherwise.
 
               (4) Trustee shall resume the payment of benefits to Plan
participants or their beneficiaries in accordance with Article II of this Trust
Agreement only after Trustee has been directed that Company is not Insolvent (or
is no longer Insolvent). Trustee may in all events rely on such evidence
concerning Company’s solvency (or Insolvency) as may be furnished to Trustee and
that provides Trustee with a reasonable basis for making a determination
concerning Company’s solvency.
 
          Section 3.3 Provided that there are sufficient assets, if Trustee
discontinues the payment of benefits from the Trust pursuant to Section 3.2
hereof and subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments due to Plan
participants or their beneficiaries under the terms of the Plan for the period
of such discontinuance, less the aggregate amount of any payments made to Plan
participants or their beneficiaries by Company in lieu of the payments provided
for hereunder during any such period of discontinuance.
 
-3-
 

--------------------------------------------------------------------------------

 

ARTICLE IV
 
PAYMENTS TO COMPANY
 
     Except as provided in Articles II and III hereof, Company shall have no
right or power to direct Trustee to return to Company or to divert to others any
of the Trust assets before all payment of benefits have been made to Plan
participants and their beneficiaries pursuant to the terms of the Plan.
 
ARTICLE V
 
INVESTMENT AUTHORITY
 
          Section 5.1 Except as provided below, Company shall have the sole
power and responsibility for the management, disposition, and investment of the
Trust assets, and Trustee shall comply with written directions from Company or
its designated agent, which may include a recordkeeper for the Plan. Trustee
shall have no duty or responsibility to review, initiate action, or make
recommendations regarding the investment of Trust assets and shall retain such
assets until directed in writing to dispose of them. Prior to issuing any such
directions, Company shall certify to Trustee the person(s) at Company or its
agent who have the authority to issue such directions.
 
          Section 5.2 In the administration of the Trust, Trustee shall have the
following powers; however, all powers regarding the investment of the Trust
shall be exercised solely pursuant to direction of Company or its delegated
agent or, if applicable, an Investment Manager, unless Trustee has been properly
delegated investment authority pursuant to section 5.4 below:
 
               (1) To hold assets of any kind, including shares of any
registered investment company, whether or not Trustee or any of its affiliates
provides investment advice or other services to such company and receives
compensation for the services provided;
 
               (2) To sell, exchange, assign, transfer, and convey any security
or property held in the Trust, at public or private sale, at such time and price
and upon such terms and conditions (including credit) as directed;
 
               (3) To invest and reinvest assets of the Trust (including
accumulated income) as directed;
 
               (4) To vote, tender, or exercise any right appurtenant to any
stock or securities held in the Trust, as directed;
 
               (5) To consent to and participate in any plan for the
liquidation, reorganization, consolidation, merger or any similar action of any
corporation, any security of which is held in the Trust, as directed;
 
               (6) To sell or exercise any "rights" issued on any securities
held in the Trust, as directed;
 
               (7) To cause all or any part of the assets of the Trust to be
held in the name of Trustee (which in such instance need not disclose its
fiduciary capacity) or, as permitted by laws, in the name of any nominee, and to
acquire for the Trust any investment in bearer form, but the books and records
of the Trust shall at all times show that all such investments are part of the
Trust and Trustee shall hold evidence of title to all such investments;
 
-4-
 

--------------------------------------------------------------------------------

 

               (8) To make such distributions in accordance with the provisions
of this Trust Agreement;
 
               (9) To hold a portion of the Trust for the ordinary
administration and for the disbursement of funds in cash, without liability for
interest thereon for such period of time as necessary, notwithstanding that
Trustee or an affiliate of Trustee may benefit directly or indirectly from such
uninvested amounts. It is acknowledged that Trustee’s handling of such amounts
is consistent with usual and customary banking and fiduciary practices, and any
earnings realized by Trustee or its affiliates will be compensation for its bank
services in addition to its regular fees; and
 
               (10) To invest in deposit products of Trustee or its affiliates,
or other bank or similar financial institution, subject to the rules and
regulations governing such deposits, and without regard to the amount of such
deposit, as directed;
 
               (11) To invest in securities (including stock and the rights to
acquire stock) or obligations issued by the Company or an Employer as that term
is defined in the Plan;
 
               (12) To appoint custodians, subcustodians, or subtrustees,
domestic or foreign (including affiliates of the Trustee), as to part or all of
the Trust; provided that the Trustee shall not be liable for the acts or
omissions of any subcustodian appointed under this Section.
 
          Section 5.3 From time to time the Company may appoint one or more
investment managers who shall have investment management and control over all or
a portion of the assets of the Trust ("Investment Managers"). The Company shall
notify the Trustee in writing of the appointment of the Investment Manager. In
the event more than one Investment Manager is appointed, the Company shall
determine which assets shall be subject to management and control by each
Investment Manager and shall also determine the proportion in which funds
withdrawn or disbursed shall be charged against the assets subject to each
Investment Manager's management and control. Such Investment Manager shall
direct Trustee as to the investment of assets and any voting, tendering, and
other appurtenant rights of all securities held in the portion of the Trust over
which the Investment Manager is appointed. Trustee shall have no duty or
responsibility to review, initiate action, or make recommendations regarding the
investment of the Trust assets and shall retain such assets until directed in
writing to dispose of them.
 
          Section 5.4 Company may delegate to Trustee the responsibility to
manage all or a portion of the Trust if Trustee agrees to do so in writing. Upon
written acceptance of that delegation, Trustee shall have full power and
authority to invest and reinvest the Trust in investments as provided herein,
subject to any investment guidelines provided by Company.
 
          Section 5.5 The Trustee shall have no responsibility to notify the
Company of any calls for redemption which do not appear in Standard New York
Financial Publications, unless the Trustee actually receives written notice of
such call for redemption. The Trustee shall promptly notify the Company of each
written notice actually received by the Trustee in the ordinary course of its
custodial business hereunder concerning any default of payment in connection
with securities held hereunder, call for redemption, exchange offer, tender
offer, rights offering, subscription rights, conversion or similar rights,
merger, consolidation, reorganization, reclassification or recapitalization, or
similar event or proceeding affecting the property held in the Trust, and shall
take such action in respect thereto as may be directed in writing by the
Company.
 
-5-
 

--------------------------------------------------------------------------------

 

          Section 5.6 All solicitation fees payable to the Trustee as agent in
connection with tender offers or any of the aforementioned proceedings that
would not otherwise be payable to the Company will be retained by the Trustee.
 
          Section 5.7 Should any securities held in any depository be called for
partial redemption by the issuer of such securities, the Trustee is authorized
in the Trustee’s sole discretion to allot the called portion to the respective
holders in any manner deemed to be fair and equitable in the Trustee’s judgment.
Securities called for partial redemption must be in the Trust pursuant to an
actual rather than provisional credit.
 
ARTICLE VI
 
DISPOSITION OF INCOME
 
     During the term of this Trust, all income received by the Trust, net of
expenses and taxes, shall be accumulated and reinvested.
 
ARTICLE VII
 
ACCOUNTING BY TRUSTEE
 
     Trustee shall keep accurate and detailed records of all investments,
receipts, disbursements, and all other transactions required to be made,
including such specific records as shall be agreed upon in writing between
Company and Trustee. Within 60 days following the close of each calendar year
and within 90 days after the removal or resignation of Trustee, Trustee shall
deliver to Company a written account of its administration of the Trust during
such year or during the period from the close of the last preceding year to the
date of such removal or resignation, setting forth all investments, receipts,
disbursements and other transactions effected by it, including a description of
all securities and investments purchased and sold with the cost or net proceeds
of such purchases or sales (accrued interest paid or receivable being shown
separately), and showing all cash, securities and other property held in the
Trust at the end of such year or as of the date of such removal or resignation,
as the case may be. Trustee’s accounting, if not objected to within 60 days of
it being furnished to Company, shall be deemed accepted by Company.
 
ARTICLE VIII
 
RESPONSIBILITY OF TRUSTEE
 
          Section 8.1 Trustee shall act with the care, skill, prudence and
diligence under the circumstances then prevailing that a prudent person acting
in like capacity and familiar with such matters would use in the conduct of an
enterprise of a like character and with like aims; provided, however, that
Trustee shall incur no liability to any person for any action taken pursuant to
a direction, request or approval given by Company, and Company shall indemnify
and hold harmless the Trustee, its officers, employees, and agents from and
against all liabilities, losses, and claims (including reasonable attorney’s
fees and costs of defense) for actions taken or omitted by Trustee in accordance
with the terms of this Trust. In the event of a dispute between Company and a
party, Trustee may apply to a court of competent jurisdiction to resolve the
dispute.
 
-6-
 

--------------------------------------------------------------------------------

 

          Section 8.2 If Trustee undertakes or defends any litigation arising in
connection with this Trust, Company agrees to indemnify Trustee against
Trustee's costs, expenses and liabilities (including, without limitation,
attorneys' fees and expenses) relating thereto and to be primarily liable for
such payments. If Company does not pay such costs, expenses and liabilities in a
reasonably timely manner, Trustee may obtain payment from the Trust.
 
          Section 8.3 Trustee may consult with legal counsel (who may also be
counsel for Company generally) with respect to any of its duties or obligations
hereunder, and Trustee may hire agents, accountants, actuaries, investment
advisors, financial consultants or other professionals to assist it in
performing any of its duties or obligations hereunder. Company shall pay the
reasonable expenses for services by such individuals or entities, and if the
Company does not pay such expenses in a reasonably timely manner, Trustee may
obtain payment from the Trust.
 
          Section 8.4 Trustee shall have, without exclusion, all powers
conferred on Trustees by applicable law, unless expressly provided otherwise
herein; provided, however, that if an insurance policy is held as an asset of
the Trust, Trustee shall have no power to name a beneficiary of the policy other
than the Trust, to assign the policy (as distinct from conversion of the policy
to a different form) other than to a successor Trustee, or to loan to any person
the proceeds of any borrowing against such policy. The Trustee shall not be
liable for the failure or omission of any insurance company for any reason to
pay any benefits or furnish any services under the policies or contracts.
Company shall have the sole responsibility to determine whether any insured
under any insurance policy held in the Trust is deceased.
 
          Section 8.5 Notwithstanding any powers granted to Trustee pursuant to
this Trust Agreement or to applicable law, Trustee shall not have any power that
could give this Trust the objective of carrying on a business and dividing the
gains therefrom, within the meaning of section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Internal Revenue Code.
 
          Section 8.6 Any electronic communication, including facsimile and
e-mail, received by Trustee from an address that Trustee reasonably believes to
be that of a duly authorized representative of Company shall be deemed to be in
writing and signed on behalf of Company by a duly authorized representative of
Company, and Trustee shall be as fully protected under the Trust Agreement and
applicable law as if such electronic communication had been an originally signed
writing.
 
          Section 8.7 The duties of the Trustee shall be limited to the assets
held in the Trust, and the Trustee shall have no duties with respect to assets
held by any other person including, without limitation, any other Trustee for
the Plan. The Company hereby agrees that the Trustee shall not serve as, and
shall not be deemed to be, a co-trustee under any circumstances. The Company may
request the Trustee to perform a recordkeeping service with respect to property
held by others and not otherwise subject to the terms of this Trust Agreement.
To the extent the Trustee shall agree to perform this service, its sole
responsibility shall be to accurately reflect information on its books which it
has received from an authorized party of the custodian of such property.
 
ARTICLE IX
 
COMPENSATION AND EXPENSES OF TRUSTEE
 
     Trustee shall be entitled to reasonable compensation for the services it
renders under this Trust. Company shall pay all Trustee's fees and expenses as
may be agreed upon in writing by the Company and the Trustee. If not so paid
within a reasonable time, the fees and expenses, including, but not limited to,
those expenses referenced in Article VIII above, shall be paid from the Trust.
 
-7-
 

--------------------------------------------------------------------------------

 

ARTICLE X
 
RESIGNATION AND REMOVAL OF TRUSTEE
 
          Section 10.1 Trustee may resign at any time by written notice to
Company, which shall be effective 30 days after receipt of such notice unless
Company and Trustee agree otherwise.
 
          Section 10.2 Trustee may be removed by Company on 30 days notice or
upon shorter notice accepted by Trustee.
 
          Section 10.3 Upon resignation or removal of Trustee and appointment of
a successor Trustee, all assets shall subsequently be transferred to the
successor Trustee. The transfer shall be completed within 120 days after receipt
of all information reasonably required by Trustee to transfer assets to the
successor Trustee, unless Company extends the time limit.
 
          Section 10.4 If Trustee resigns or is removed, a successor shall be
appointed, in accordance with Article XI hereof, by the effective date of
resignation or removal under sections 10.1 and 10.2 of this article. If no such
appointment has been made, Trustee may apply to a court of competent
jurisdiction for appointment of a successor or for instructions. All expenses of
Trustee in connection with the proceeding shall be allowed as administrative
expenses of the Trust.
 
ARTICLE XI
 
APPOINTMENT OF SUCCESSOR
 
          Section 11.1 If Trustee resigns or is removed in accordance with
Section 10.1 or 10.2 hereof, Company may appoint any third party, such as a bank
trust department or other party that may be granted corporate trustee powers
under state law, as a successor to replace Trustee upon resignation or removal.
The appointment shall be effective when accepted in writing by the new Trustee,
who shall have all of the rights and powers of the former Trustee, including
ownership rights in the Trust assets. The former Trustee shall execute any
instrument necessary or reasonably requested by Company or the successor Trustee
to evidence the transfer.
 
          Section 11.2 The successor Trustee need not examine the records and
acts of any prior Trustee and may retain or dispose of existing Trust assets,
subject to Articles VII and VIII hereof. The successor Trustee shall not be
responsible for and Company shall indemnify and defend the successor Trustee
from any claim or liability resulting from any action or inaction of any prior
Trustee or from any other past event, or any condition existing at the time it
becomes successor Trustee.
 
ARTICLE XII
 
AMENDMENT OR TERMINATION
 
          Section 12.1 This Trust Agreement may be amended by a written
instrument executed by Trustee and Company. Notwithstanding the foregoing, no
such amendment shall make the Trust revocable after it has become irrevocable in
accordance with Section 1.2 hereof.
 
-8-
 

--------------------------------------------------------------------------------

 

          Section 12.2 The Trust shall not terminate until the date on which
Plan participants and their beneficiaries are no longer entitled to benefits
pursuant to the terms of the Plan. Upon termination of the Trust, any assets
remaining in the Trust shall be returned to Company.
 
          Section 12.3 Upon written approval of participants or beneficiaries
entitled to payment of benefits pursuant to the terms of the Plan, Company may
terminate this Trust prior to the time all benefit payments under the Plan have
been made. All assets in the Trust at termination shall be returned to Company.
 
ARTICLE XIII
 
MISCELLANEOUS
 
          Section 13.1 Any provision of this Trust Agreement prohibited by law
shall be ineffective to the extent of any such prohibition, without invalidating
the remaining provisions hereof.
 
          Section 13.2 Benefits payable to Plan participants and their
beneficiaries under this Trust Agreement may not be anticipated, assigned
(either at law or in equity), alienated, pledged, encumbered or subjected to
attachment, garnishment, levy, execution or other legal or equitable process.
 
          Section 13.3 This Trust Agreement shall be governed by and construed
in accordance with the laws of the State of MN.
 
          Section 13.4 Trustee shall be entitled to rely on any information
furnished to it by Company or any other party from whom Trustee is entitled to
any information. If any provision of this Trust conflicts with any provision of
the Plan, the provisions of this Trust shall control.
 
          Section 13.5 If at any time the Plan fails to meet the requirements of
the Internal Revenue Code section 409A, the Company shall determine, withhold,
report and remit all taxes thereunder, as applicable.
 
          Section 13.6 Neither the Company nor the Trustee may assign this Trust
Agreement without the prior written consent of the other, except that the
Trustee may assign its rights and delegate its duties hereunder to any
corporation or entity which directly or indirectly is controlled by, or is under
common control with, the Trustee. This Trust Agreement shall be binding upon,
and inure to the benefit of, the Company and the Trustee and their respective
successors and permitted assigns. Any entity which shall by merger,
consolidation, purchase, or otherwise, succeed to substantially all the trust
business of the Trustee shall, upon each succession and without any appointment
or other action by the Company be and become successor Trustee hereunder, upon
notification to the Company.
 
          Section 13.7 The Trustee reserves the right to seek a judicial or
administrative determination as to its proper course of action under this Trust
Agreement. Nothing contained herein will be construed or interpreted to deny the
Trustee or the Company the right to have the Trustee’s account judicially
determined. To the extent permitted by law, only the Trustee and the Company
shall be necessary parties in any application to the courts for an
interpretation of this Trust Agreement or for an accounting by the Trustee, and
no Participant under the Plan or other person having an interest in the Trust
shall be entitled to any notice or service of process. Any final judgment
entered in such an action or proceeding shall, to the extent permitted by law,
be conclusive upon all persons.
 
-9-
 

--------------------------------------------------------------------------------

 

          Section 13.8 The Company and the Trustee hereby each represent and
warrant to the other that it has full authority to enter into this Trust
Agreement upon the terms and conditions hereof and that the individual executing
this Trust Agreement on its behalf has the requisite authority to bind the
Company or the Trustee to this Trust Agreement.
 
ARTICLE XIV
 
EFFECTIVE DATE
 
     The effective date of this Trust Agreement shall be July 1, 2010.
 
     IN WITNESS WHEREOF, Company and Trustee have caused this Agreement to be
executed by individuals thereunto duly authorized as of the day and year first
above written.
 

Ross Stores, Inc.   WELLS FARGO BANK, N.A., Trustee             By       By    
      Name        Name            Title       Title    


-10-
 

--------------------------------------------------------------------------------